Exhibit 10

 

EMPLOYMENT AGREEMENT

 

AGREEMENT by and between National Commerce Financial Corporation, a Tennessee
corporation (the “Company”), and James R. Gordon (the “Executive”) dated as of
the 26th day of April, 2004.

 

WHEREAS, Company desires to engage Executive to perform executive and managerial
services for Company, and Executive desires to perform such services, all upon
the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties,
intending to be legally bound, do hereby agree as follows:

 

1. Effective Date. The “Effective Date” shall mean May 10, 2004.

 

2. Employment Period. Unless the Agreement is sooner terminated in accordance
with its terms, the term of the Executive’s employment under this Agreement
shall begin on the Effective Date and shall continue for a term of two (2) years
ending on May 9, 2006 (the “Employment Period”). The Employment Period shall be
automatically extended, without any further action by the Company or the
Executive, for successive two-year periods upon the expiration of the initial
two-year term of the Agreement. Either party may elect not to extend the term of
the Executive’s employment under this Agreement by giving written notice of such
desire to the other party at least ninety (90) days prior to the expiration of
the initial two-year term or any succeeding term thereafter.

 

3. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period, the Executive shall serve in the position and
with duties and responsibilities as are set forth on Exhibit A.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures or fulfill speaking engagements or
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) in the amount set forth on Exhibit A
hereto. During the Employment Period, the Annual Base Salary shall be reviewed
at least annually. Any increase in Annual Base Salary shall not serve to limit
or reduce any other obligation to the Executive under this Agreement. Annual
Base Salary shall not be reduced after any such increase

 

1



--------------------------------------------------------------------------------

and the term Annual Base Salary as utilized in this Agreement shall refer to
Annual Base Salary as so increased. The Annual Base Salary shall be a payment
for services rendered by the Executive pursuant to this Agreement.

 

(ii) Annual Bonus. In addition to the Annual Base Salary, during the Employment
Period, the Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) on the same basis as other senior managers of the Company (“Executive
Officers”), and in accordance with the bonus compensation policies and practices
established by the Company from time to time. The Executive shall be paid in
cash an amount equal to the Annual Bonus. The Annual Bonus shall be considered
compensation for purposes of all benefit plans and benefit related policies of
the Company to the extent determined solely by the Company’s Plan Administrator
taking into account provisions of applicable plans/policies, federal and state
laws, and administrative capabilities.

 

(iii) Minimum Bonus and Stock Awards. Upon the Effective Date of the Agreement,
the Executive shall (A) be awarded an initial bonus of $50,000 payable in cash
at the Effective Date (the “Initial Bonus”); (B) receive a grant from the
Company of 8,000 shares of restricted common stock of the Company (the
“Restricted Stock”) pursuant to the terms of the Company’s stock incentive plan
(the “Stock Plan”) which shall vest ratably over the three-year period following
the Effective Date and shall be adjusted appropriately and proportionately
simultaneously with any change in capitalization or any reorganization of the
Company, as provided in the Stock Plan; (C) receive a grant from the Company of
options to acquire 30,000 shares of common stock of the Company with an exercise
price of equal to the closing price on the executive’s first day of employment
(the “Stock Options”), pursuant to the terms of the Company’s Stock Plan which
shall vest ratably over the three-year period following the Effective Date and
shall be adjusted appropriately and proportionately simultaneously with any
change in capitalization or any reorganization of the Company, as provided in
the Stock Plan. Notwithstanding the foregoing, if this Agreement is not extended
beyond the initial two year term as provided in Section 2 of this Agreement,
then immediately at the end of the Employment Period (1) all restrictions on the
Restricted Stock shall lapse and (2) any Restricted Stock not previously vested
shall vest. Additionally, the Company shall provide that the Annual Bonus in
Section 3(b)(ii) of this Agreement shall be equal to a “Minimum Bonus” equal to
$65,000 for the year ended December 31, 2004 and such amount shall not be
prorated for the period from the Effective Date to the end of the calendar year
or reduced by the amount of the Initial Bonus.

 

(iv) Other Employee Benefit Plans. During the Employment Period, except as
otherwise expressly provided herein, the Executive shall be entitled to
participate in all employee benefit, retirement, welfare and other plans,
practices, policies and programs applicable to the other Executive Officers of
the Company or its affiliated companies on a basis no less favorable than that
provided to the other Executive Officers of the Company or its affiliated
companies. As used in this Agreement, the terms “affiliated companies” and
“affiliates” shall include only the principal banking subsidiaries of the
Company.

 

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the Company’s policies.

 

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, to the extent applicable to other Executive
Officers of the Company or its affiliated companies.

 

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company and its affiliated companies as in effect with respect to other
Executive Officers of the Company or its affiliated companies.

 

4. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of

 

2



--------------------------------------------------------------------------------

the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
the Executive’s “Disability” shall be governed by the terms of the Company’s
Long-Term Disability Plan.

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Chief Executive
Officer or the Chief Financial Officer of the Company which specifically
identifies the manner in which the Board, Chief Executive Officer or Chief
Financial Officer believes that the Executive has not substantially performed
the Executive’s duties and the Executive shall have failed to remedy such
alleged breach within 45 days from his receipt of written demand, or

 

(ii) willful engagement by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

 

(iii) conviction of a felony or the entry of a guilty or nolo contendre pleas by
the Executive with respect thereto.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interest of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause as described in
subparagraph (i) or (ii) above unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

 

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive:

 

(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a)(i) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
within 30 days after receipt of notice thereof given by the Executive;

 

3



--------------------------------------------------------------------------------

(ii) any material failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(iv) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

 

(d) Other than for Cause, Death or Disability. Subject to the obligations of
Section 5(a), the Company may terminate the Executive’s employment during the
Employment Period for any reason in its sole discretion upon written notice to
the Executive.

 

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

5. Obligations of the Company upon Termination.

 

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, death or Disability or the Executive shall terminate employment
for Good Reason:

 

(i) the Company shall pay to the Executive a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
average Annual Bonus paid or payable to the Executive in respect of the three
most recent fiscal years ending immediately prior to the Date of Termination
including any bonus or portion thereof which has been earned but deferred (and
annualized for any calendar year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months) (such
amount

 

4



--------------------------------------------------------------------------------

being referred to as the “Recent Annual Bonus”1) and (y) a fraction, the
numerator of which is the number of days in the current calendar year through
the Date of Termination, and the denominator of which is 365; however, if such
termination occurs prior to April 15, 2005, the Annual Bonus for purposes of
this section shall be equal to the annual target bonus in Exhibit A, and (3) any
compensation previously deferred by the Executive to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2) and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and

 

(B) the amount equal to the product of (1) the number of months and portions
thereof from the Date of Termination until the expiration of the Employment
Period (the “Continuation Period”), divided by twelve, and (2) the sum of (x)
the Executive’s Annual Base Salary and (y) the Recent Annual Bonus;

 

(ii) the restrictions on the Restricted Stock shall lapse immediately;

 

(iii) all stock options that were granted and vested prior to the Date of
Termination, but are unexercised, shall remain exercisable for the period of
exercise in effect immediately prior to the Date of Termination;

 

(iv) for the duration of the Continuation Period, the Executive and the
Executive’s dependents shall continue to be eligible to participate in the
medical, dental and health benefit plans and arrangements applicable to
Executive Officers on the same terms and conditions as the Executive Officers of
the Company;

 

(v) for up to a twelve month period following the Date of Termination, the
Company shall, at its sole expense as incurred, provide the Executive with
outplacement services the scope and provider of which shall be selected by the
Executive in the Executive’s sole discretion, provided that such expenses shall
not exceed $25,000 in the aggregate; and

 

(vi) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. In addition, the restrictions on the Restricted
Stock shall lapse immediately. All stock options granted and vested prior to the
Date of Termination, that are unexercised, shall remain exercisable for the
longer of twelve months or the exercise period in effect immediately prior to
the Date of Termination. The Executive’s rights to all benefits under all
benefit plans that are “non-qualified” plans shall be 100% vested regardless of
the Executive’s age and years of service, at the time of the Executive’s death.
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 5(b) shall include death benefits as in effect on the
date of the Executive’s death with respect to Executive Officers of the Company
under the terms of the Company’s Life and Accidental Death and Dismemberment
Plan

--------------------------------------------------------------------------------

1 The Recent Annual Bonus shall not be considered “Compensation” for purposes of
the Company’s SERP or the company’s Equity Investment Plan.

 

5



--------------------------------------------------------------------------------

describing basic life insurance coverage, provided that such benefits shall
consist of no less than a payment to the Executive’s surviving spouse or to the
executor or administrator of the Executive’s estate (if spouse shall not survive
him) of an amount equal to two times his Annual Base Salary, such death benefit
to be paid in twenty-four (24) equal monthly installments commencing on the
first day of the month following the date of death of the Executive. Without
limiting the foregoing, for one year after the Executive’s death, the Company
shall pay any premium required for any “qualified beneficiary” to continue his
or her health care coverage in accordance with Title I, Part 6 of the Employee
Retirement Income Security Act of 1974, as amended.

 

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits. In
addition the restrictions on the Restricted Stock shall lapse immediately. All
stock options that are “incentive stock options” that were granted and vested
prior to the Date of Termination, but are unexercised, shall remain exercisable
for the lesser of twelve months or the period of exercise in effect immediately
prior to the Date of Termination, and all other stock options shall remain
exercisable for the period of exercise in effect immediately prior to the Date
of Termination. Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 5(c)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits as in effect at any
time thereafter generally with respect to other Executive Officers of the
Company under the terms of the Company’s benefit plans.

 

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment for other than
Good Reason or on account of death or Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay the Executive (y) the Accrued Obligations, less
the amount determined under Section 5(a)(i)(A)(2) hereof, and (z) Other
Benefits, in each case to the extent theretofore unpaid.

 

6. Change in Control.

 

(a) Operation of Section 6; Definitions.

 

(i) Operation. This Section 6 shall be effective, but not operative, immediately
upon execution of this Agreement by the parties hereto and shall remain in
effect so long as the Executive remains employed by the Company on active
status, but shall not be operative unless and until there has been a Change in
Control, as defined in this Section 6. Upon such a Change in Control, (A) this
Agreement shall remain in full force and effect, (B) Section 6 shall become
operative immediately, (C) Sections 2, 3, 4 and 5 shall no longer be operative
and shall be replaced with the provisions set forth in this Section 6.

 

(ii) Definitions.

 

(A) “Change in Control” shall mean:

 

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section l(d), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliated company or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(d)(3)(A), l(d)(3)(B) and 1(d)(3)(C).

 

6



--------------------------------------------------------------------------------

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(3) Consummation of a reorganization, merger, share exchange, consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(B) “CIC Effective Date” shall mean the date on which a Change in Control is
deemed to have occurred.

 

(b) Employment Period. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company, subject to the terms and conditions of this Agreement, for the period
commencing on the CIC Effective Date and ending on the third anniversary of the
CIC Effective Date (the “CIC Employment Period”).

 

(c) Terms of Employment.

 

(i) Position and Duties.

 

(A) During the CIC Employment Period, (1) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the CIC Effective Date and (2) the
Executive’s services shall be performed at the office where the Executive was
employed immediately preceding the CIC Effective Date or at any other location
less than 35 miles from such office.

 

7



--------------------------------------------------------------------------------

(B) During the CIC Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the CIC Employment Period, it shall not be a violation
of this Agreement for the Executive to (1) serve on corporate, civic or
charitable boards or committees, (2) deliver lectures or fulfill speaking
engagements and (3) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement. It is expressly understood and agreed that, to the extent that any
such activities have been conducted by the Executive prior to the CIC Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the CIC Effective Date shall
not thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(ii) Compensation.

 

(A) Base Salary. During the CIC Employment Period, the Executive shall receive
an annual base salary (the “CIC Annual Base Salary”), which CIC Annual Base
Salary shall be paid in 12 equal monthly installments and shall be at an annual
rate at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the affiliated companies in respect of the 12-month period
immediately preceding the month in which the CIC Effective Date occurs. During
the CIC Employment Period, the CIC Annual Base Salary shall be reviewed at least
annually, beginning no more than 12 months after the last salary increase
awarded to the Executive prior to the CIC Effective Date. Any increase in the
CIC Annual Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement. The CIC Annual Base Salary shall not be
reduced after any such increase and the term “CIC Annual Base Salary” shall
refer to the CIC Annual Base Salary as so increased.

 

(B) Annual Bonus. In addition to the CIC Annual Base Salary, the Executive shall
be awarded, for each fiscal year ending during the CIC Employment Period, an
annual bonus (the “CIC Annual Bonus”) in cash at least equal to those provided
generally at any time after the CIC Effective Date to other peer executive
managers of the Company.

 

(C) Incentive, Savings and Retirement Plans. During the CIC Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies, and programs applicable generally to
other peer executive managers of the Company.

 

(D) Welfare Benefit Plans. During the CIC Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company or the affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executive managers of the Company.

 

(E) Expenses. During the CIC Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company as in effect generally with respect to other peer
executive managers of the Company.

 

(F) Fringe Benefits. During the CIC Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
policies, programs and practices of the Company as in effect generally with
respect to other peer executive managers of the Company.

 

8



--------------------------------------------------------------------------------

(G) Office and Support Staff. During the CIC Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, as provided
generally with respect to other peer executive managers of the Company.

 

(H) Vacation. During the CIC Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company as in effect generally with respect to other peer
executive managers of the Company.

 

(d) Termination of Employment.

 

(i) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the CIC Employment Period. If
the Company determines in good faith that the Disability of the Executive has
occurred during the CIC Employment Period (pursuant to the definition of
Disability set forth below), it may give to the Executive written notice in
accordance with Section 12(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement, the
Executive’s “Disability” shall be governed by the terms of the Company’s
Long-Term Disability Plan.

 

(ii) Cause. The Company may terminate the Executive’s employment during the CIC
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(A) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Chief Executive
Officer or the Chief Financial Officer of the Company which specifically
identifies the manner in which the Board, Chief Executive Officer or Chief
Financial Officer believes that the Executive has not substantially performed
the Executive’s duties and the Executive shall have failed to remedy such
alleged breach within 45 days from his receipt of written demand, or

 

(B) willful engagement by the Executive in illegal conduct or misconduct which
is materially and demonstrably injurious to the Company, or

 

(C) conviction of a felony or the entry of a guilty or nolo contendre pleas by
the Executive with respect thereto.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interest of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause as described in
subparagraph (A) or (B) above unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(A) or (B) above, and specifying the particulars thereof in detail.

 

9



--------------------------------------------------------------------------------

(iii) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive:

 

(A) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 6(c)(i)(A) of this Agreement, or any other action by the Company
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

(B) any material failure by the Company to comply with any of the provisions of
Section 6(c)(ii) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(C) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(D) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement; or

 

(E) the Company’s requiring the Executive to be based at an office or location
more than 35 miles from that set forth in Section 6(c)(i) hereof.

 

Notwithstanding anything in this Agreement to the contrary, if within one year
of the Date of Termination pursuant to Section 6(d)(iii)(F), two-thirds of the
Board of Directors of the Company determine that, during the 30-day period
referenced in Section 6(d)(iii)(F), the Executive could have been terminated for
Cause pursuant to Section 6(d)(ii), then the Executive shall be treated as if
his termination were for Cause and the Executive shall be obligated to reimburse
the Company an amount equal to the difference between (1) the sum of all
payments and benefits received by the Executive as a result of his termination
and (2) the sum of all payments and benefits to which the Executive would have
been entitled pursuant to Section 6(e)(iv).

 

(iv) Other than for Cause, Death or Disability. The Company may terminate the
Executive’s employment during the CIC Employment Period for any reason in its
sole discretion upon written notice to the Executive.

 

(v) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the

 

10



--------------------------------------------------------------------------------

Company, respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(vi) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

(e) Obligations of the Company upon Termination.

 

(i) Good Reason; Other Than for Cause, Death or Disability. If, during the CIC
Employment Period, the Company terminates the Executive’s employment other than
for Cause or Disability or the Executive terminates employment for Good Reason:

 

(A) the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:

 

(1) the sum of (a) the Executive’s CIC Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (b) the product of (x) the
higher of (I) the average of the Executive’s bonus under the Company’s annual
incentive plans, or any comparable bonus under any predecessor or successor
plans, for the last three full fiscal years prior to the CIC Effective Date
(annualized, in the event that the Executive was not employed by the Company for
the whole of such fiscal year) and (II) the CIC Annual Bonus paid or payable,
including any bonus or portion thereof that has been earned but deferred (and
annualized for any fiscal year consisting of less than 12 full months or during
which the Executive was employed for less than 12 full months), for the most
recently completed fiscal year during the CIC Employment Period, if any (such
higher amount, the “CIC Highest Annual Bonus”) and (y) a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination and the denominator of which is 365, and (c) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid (the sum of the amounts described in subclauses (a), (b) and
(c), the “CIC Accrued Obligations”);

 

(2) the amount equal to the product of (a) three and (b) the sum of (i) the
Executive’s CIC Annual Base Salary and (ii) the CIC Highest Annual Bonus; and

 

(3) an amount equal to the excess of (a) the actuarial equivalent of the benefit
under the Company’s qualified defined benefit retirement plan (the “Retirement
Plan”) (utilizing actuarial assumptions no less favorable to the Executive than
those in effect under the Retirement Plan immediately prior to the CIC Effective
Date) and any excess or supplemental retirement plan in which the Executive
participates (collectively, the “SERP”) that the Executive would receive if the
Executive’s employment continued for three years after the Date of Termination,
assuming for this purpose that all accrued benefits are fully vested and
assuming that the Executive’s compensation in each of the three years is that
required by Sections 6(c)(ii)(A) and 6(c)(ii)(B), over (b) the actuarial
equivalent of the Executive’s actual benefit (paid or payable), if any, under
the Retirement Plan and the SERP as of the Date of Termination;

 

(B) for three years after the Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those that would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 6(c)(ii)(D) if

 

11



--------------------------------------------------------------------------------

the Executive’s employment had not been terminated, provided, however, that, if
the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein shall be terminated. For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until three years after the Date of Termination and to have
retired on the last day of such period;

 

(C) for up to a twelve month period following the Date of Termination, the
Company shall, at its sole expense as incurred, provide the Executive with
outplacement services the scope and provider of which shall be selected by the
Executive in the Executive’s sole discretion, provided that such expenses shall
not exceed $25,000 in the aggregate;

 

(D) any unvested stock options and restricted stock granted on or prior to the
CIC Effective Date shall become immediately vested and exercisable, and all
options granted on or prior to the CIC Effective Date that are vested (including
those which vest pursuant to this Section 6(e)(i)(D)), but unexercised, as of
the Date of Termination shall remain exercisable for the period during which
they would have been exercisable absent the termination of the Executive’s
employment; and

 

(E) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or that the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and the affiliated
companies (such other amounts and benefits, the “Other Benefits”).

 

(ii) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the CIC Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of CIC Accrued Obligations and the
timely payment or provision of the Other Benefits. All stock options granted
prior to the CIC Effective Date that vested prior to the Date of Termination
shall remain exercisable for the longer of twelve months or the exercise period
in effect immediately prior to the Date of Termination, and the Executive’s
rights to all benefits under all benefit plans that are “non-qualified” plans
shall be 100% vested, regardless of the Executive’s age and years of service, at
the time of the Executive’s death. The CIC Accrued Obligations shall be paid to
the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Section 6(e)(ii)
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and the affiliated companies to the
estates and beneficiaries of peer executives of the Company and the affiliated
companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
CIC Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the affiliated
companies and their beneficiaries, provided that such benefits shall consist of
no less than a payment to the Executive’s surviving spouse or to the executor or
administrator of the Executive’s estate (if his spouse shall not survive him) of
an amount equal to two times his CIC Annual Base Salary, such death benefit to
be paid in twenty-four (24) equal monthly installments commencing on the first
day of the month following the date of death of the Executive. Without limiting
the foregoing, for one year after the Executive’s death, the Company shall pay
any premium required for any “qualified beneficiary” to continue his or her
health care coverage in accordance with Title 1, Part 6 of the Employee
Retirement Income Security Act of 1974, as amended.

 

(iii) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the CIC Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of CIC Accrued Obligations and the timely payment or provision of the Other
Benefits. All stock options that are “incentive stock options” granted prior to
the CIC Effective Date that vested prior to the Date of Termination shall remain
exercisable for the lesser of twelve months

 

12



--------------------------------------------------------------------------------

and the period of exercise in effect immediately prior to the Date of
Termination, and all other stock options granted prior to the CIC Effective Date
that vested prior to the Date of Termination shall remain exercisable for the
period of exercise in effect immediately prior to the Date of Termination. The
CIC Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of the
Other Benefits, the term “Other Benefits” as utilized in this Section 6(e)(iii)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and the affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the CIC Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter generally with respect to other peer executives of the
Company and the affiliated companies and their families.

 

(iv) Cause; Other Than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment for other than
Good Reason or on account of Death or Disability during the CIC Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay the Executive (y) the CIC Accrued
Obligations, less the amount determined under Section 6(e)(i)(A)(1)(b) hereof,
and (z) Other Benefits, in each case to the extent theretofore unpaid.

 

7. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Section 12(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced
whether or not the Executive obtains other employment except as expressly
provided for in Section 6(e)(i)(B). The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

9. Certain Additional Payments by the Company. (a) Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payment required under this Section 9 (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income

 

13



--------------------------------------------------------------------------------

taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG or such other
certified public accounting firm reasonably acceptable to the Company as may be
designated by the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 8, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the

 

14



--------------------------------------------------------------------------------

Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from an Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

10. Confidential Information/Noncompetition.

 

Subsections (a), (b), and (c) of this Section 10 shall apply to the Executive
prior to a Change in Control. After a Change in Control only subsection (d)
shall apply to the Executive.

 

(a) The Executive recognizes and acknowledges that he has and will have access
to confidential information concerning the books and records relating to
operation, finance, accounting, loans, investments, personnel and management,
written policies and other printed matter relating particularly to operations
such as customer names and addresses and customer financial information. The
Executive also recognizes that a portion of the Company’s business is dependent
upon a large number of trade secrets, including secret formulations, techniques,
methods, processes, data and the like. The Executive acknowledges and agrees
that a protection of these trade secrets and confidential information against
unauthorized disclosure and use is of critical importance to the Company, and
the Executive therefore agrees that he will not at any time, either while
employed by the Company or afterwards, make any independent use of, or knowingly
disclose to any other person or organization (except as required by regulatory
authority or by a court or as authorized by the Company) any of the trade
secrets or other confidential proprietary information of the Company or its
affiliates, whether patentable or not.

 

(b) The Executive recognizes that in the highly competitive business in which
the Company is engaged, personal contact is of primary importance in securing
new customers and in retaining the accounts and goodwill of present customers
and protecting the business of the Company. The Executive, therefore, agrees
that at all times while employed by the Company and for a period of two (2)
years after the termination of his employment, the Executive will not, for
himself or on behalf of any person, corporation, association or other entity
other than the Company: (i) engage in the commercial banking business within any
county in any state in which the Company or any of its affiliates either
maintains an office or is engaged in the commercial banking business that
produced in excess of 5% of the net income after tax of the Company on a
consolidated basis for the twelve months prior to the date of termination of
employment; or (ii) directly or indirectly solicit or attempt to solicit
business from any customer of the Company or any of its affiliates existing on
the date of termination of employment.

 

(c) If the provisions of this Section 10 are violated or threatened to be
violated, in whole or in part, the Company shall be entitled, upon application
to any court of proper jurisdiction, to a temporary restraining order or
preliminary injunction (without the necessity of posting any bond with respect
thereto) to restrain and enjoin the Executive from such violation without
prejudice to any other remedies the Company may have at law or in equity.
Further, in the event that the provisions of this Section 10 should ever be
deemed to exceed the time geographic,

 

15



--------------------------------------------------------------------------------

temporal or occupational limitations permitted by the applicable laws, the
Executive and the Company agree that such provisions shall be and are hereby
reformed to the maximum time, geographic, temporal or occupational limitations
permitted by the applicable laws. The provisions of this Section 10 shall
survive the termination of the Executive’s employment or expiration or the
termination of this Agreement.

 

(d) Notwithstanding anything herein to the contrary, after a Change in Control,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or the affiliated companies, and their respective businesses, which
information, knowledge or data shall have been obtained by the Executive during
the Executive’s employment by the Company or the affiliated companies and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or by representatives of the Executive in
violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those persons designated by the Company. In no event shall an
asserted violation of the provisions of this Section 10 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

 

11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the most recent address on file

for the Executive at the Company

 

If to the Company:

 

National Commerce Financial Corporation

One Commerce Square

Memphis, Tennessee 38150

Attention: General Counsel

 

16



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 4(c)(i)-(iv) and Section 6(c)(iii)(A)-(E) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

 

(f) From and after the Effective Date, this Agreement shall supersede any other
employment, severance or change of control agreement between the parties,
whether written or oral, with respect to the subject matter hereof.

 

(g) This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year indicated above.

 

           

James R. Gordon

 

 

NATIONAL COMMERCE FINANCIAL CORPORATION

By:        

William R. Reed, Jr.

Title:

 

President and Chief Executive Officer

 

18



--------------------------------------------------------------------------------

EXHIBIT A

 

Name:

  

James R. Gordon

Title:

  

Executive Vice President, Chief Accounting Officer

Position and Duties

of the Executive:

   Chief Accounting Officer of the Company reporting to the Chief Financial
Officer, with such authority, duties and responsibilities as are commensurate
with such position and as may be consistent with such position, including but
not limited to all accounting, finance, tax, procurement, investor reporting and
related matters. Additionally, Executive will be included in the succession
planning for the Company’s Chief Financial Officer position subject to
performance. Annual Base Salary:   

$237,500

Bonus

   Target: 50% of base salary with a minimum of 0% and a maximum of 100% of base
salary based on annual goals as approved by the Chief Financial Officer.

 

19